EATON VANCE INCOME FUND OF BOSTON Supplement to Summary Prospectus dated March 1, 2010 Effective January 1, 2011, Class A, Class I and Class R shares are no longer subject to a redemption fee. As a result, the following replaces the "Shareholder Fees" table under "Fees and Expenses of the Fund": Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Class R Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None None December 3, 2010 4902-12/10 IBPSPS
